 1   SCHUMANN | ROSENBERG
     ERIC AREVALO (CSB No. 255725)
 2   Arevalo@SchumannRosenberg.com
     CINNAMON CARR (CSB No. 289904)
 3   Carr@SchumannRosenberg.com
     3100 Bristol Street, Suite 100
 4   Costa Mesa, CA 92626
     Telephone: (714) 850-0210
 5   Facsimile: (714) 850-0551
 6   Attorneys for Defendant,
     CALIFORNIA LAND MANAGEMENT SERVICE CORPORATION
 7

 8
                               UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF CALIFORNIA
10   ELIZABETH HYLTON, an individual,          CASE No. 2:19-cv-00479-KJM-DMC
11                Plaintiff,                   JOINT STIPULATION TO
                                               EXTEND DEFENDANT,
12         v.                                  CALIFORNIA LAND
                                               MANAGEMENT SERVICE
13   UNITED STATES OF AMERICA; U.S.            CORPORATION'S TIME TO
     FOREST SERVICE; U.S.                      RESPOND TO PLAINTIFF'S
14   DEPARTMENT OF AGRICULTURE;                COMPLAINT PURSUANT TO
     CALIFORNIA LAND MANAGEMENT                EASTERN DISTRICT LOCAL
15   SERVICES CORPORATION, a                   RULE 144(a); ORDER
     California Corporation; G.C. FOREST
16   PRODUCTS, INC., a California
     corporation; and DOES 1 through 20
17   inclusive,                                Complaint Filed: March 17, 2019
18                Defendants.
19

20         IT IS HEREBY STIPULATED by and between Plaintiff, ELIZABETH
21   HYLTON (“Plaintiff”) and Defendant CALIFORNIA LAND MANAGEMENT
22   SERVICE CORPORATION (“Defendant CLM”), through their respective attorneys
23   of record, as follows:
24         WHEREAS, Plaintiffs filed their Complaint on March 17, 2019;
25         WHEREAS, Plaintiffs served the Summons and Complaint on Defendant on
26   March 22, 2019;
27         WHEREAS, Plaintiff and Defendant previously Stipulated to a twenty-eight
                                            1
28     JOINT STIPULATION TO EXTEND DEFENDANT, CALIFORNIA LAND MANAGEMENT SERVICE
       CORPORATION'S TIME TO RESPOND TO PLAINTIFF'S COMPLAINT PURSUANT TO EASTERN
                        DISTRICT LOCAL RULE 144(a); [PROPOSED] ORDER
 1   (28) day extension to file a responsive pleading without a Court Order, permitted
 2   under Eastern District Local Rule 144(a). (Dkt. No. 6.)
 3         WHEREAS, Plaintiff and Defendant CLM previously Stipulated to a two-
 4   week (14) day extension. Currently, Defendant CLM's responsive pleading is due on
 5   May 24, 2019. (Dkt. Nos. 9 and 10.)
 6         WHEREAS, Plaintiff and Defendant CLM are still in the process of meeting
 7   and conferring prior to potentially filing a 12(b)(6) Motion to Dismiss.
 8         WHEREAS, Plaintiff and Defendant CLM desire additional time to complete
 9   the meet and confer process prior to Defendant filing a responsive pleading;
10         NOW, THEREFORE, BASED ON THE FOREGOING FACTS,
11   PLAINTIFF AND DEFENDANT CLM STIPULATE THAT:
12         1.    Defendant CLM is granted a two-week extension to file its pleading in
13   response to the Complaint on file. Defendant CLM's responsive pleading due date is
14   extended from May 24, 2019 to June 7, 2019.
15

16   DATED: May 23, 2019                 SCHUMANN | ROSENBERG
17

18

19                                       By: /s/ Cinnamon J. Carr
                                             Eric Arevalo, Esq.
20                                           Cinnamon Carr, Esq.
                                             Attorneys for Defendant:
21                                           CALIFORNIA LAND MANAGEMENT
                                             SERVICE CORPORATION
22

23

24

25

26

27
                                            2
28     JOINT STIPULATION TO EXTEND DEFENDANT, CALIFORNIA LAND MANAGEMENT SERVICE
       CORPORATION'S TIME TO RESPOND TO PLAINTIFF'S COMPLAINT PURSUANT TO EASTERN
                                 DISTRICT LOCAL RULE 144(a)
     DATED: May 23, 2019            GRANITE PEAK LAW, PLLC
 1

 2

 3                                  By: /s/ Adam H. Owens
                                        Adam H. Owens, Esq.
 4                                      GRANITE PEAK LAW, PL
 5                                      Attorneys for Plaintiff:
                                        ELIZABETH HYLTON
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                           3
28    JOINT STIPULATION TO EXTEND DEFENDANT, CALIFORNIA LAND MANAGEMENT SERVICE
      CORPORATION'S TIME TO RESPOND TO PLAINTIFF'S COMPLAINT PURSUANT TO EASTERN
                                DISTRICT LOCAL RULE 144(a)
 1
                                             ORDER
 2

 3         IT IS HEREBY ORDERED based upon the Parties’ above Stipulation, and
 4   good cause appearing therefore, that:
 5         1.    A two-week extension to file its pleading in response to the Complaint
 6   on file. Defendant CLM's responsive pleading is due June 7, 2019.
 7         IT IS SO ORDERED.
 8
     DATED: May 31, 2019.
 9

10
                                              UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                            4
28     JOINT STIPULATION TO EXTEND DEFENDANT, CALIFORNIA LAND MANAGEMENT SERVICE
       CORPORATION'S TIME TO RESPOND TO PLAINTIFF'S COMPLAINT PURSUANT TO EASTERN
                                 DISTRICT LOCAL RULE 144(a)
